Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on July 06, 2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Divya A Patel. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 05, 2021 is not in compliance with the provisions of 37 CFR 1.97. The IDS supplied lists three separate non-patent literature (NPL) and does not include these NPLs as attachments to the patent application. Accordingly, the information disclosure statement is not considered in its entirety by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 and 20 specifically, recites the limitation “orientation direction,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “orientation direction” here. As currently presented, claims 1 and 20 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “orientation direction” is referring to the orientation of the vehicle on the display based on how it is seen in real time through the mobile device with respect through the user. In view of the above, claim(s) 2-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grodde (US20200247471).
Regarding claim 1:
Grodde discloses:
A method for controlling a vehicle; (see at least [0178])
determining an orientation direction relative to a direction of a vehicle graphic for display of the vehicle graphic on a user interface of a mobile device, the vehicle graphic representing a vehicle and a trailer;
presenting, via the user interface of the mobile device, the vehicle graphic according to the orientation direction; (see at least [0008])
presenting, via the user interface, a path graphic representing a path extending from the vehicle graphic in one of a forward direction and a reverse direction; (see at least [0101)
Regarding claim 20:
Grodde discloses:
A system; (see at least [0004])
a vehicle control system configured to control a movement of a vehicle based on a shape of a path and corresponding control input; (see at least [0004] and [0005])
a mobile device; (see at least [0054])
a user interface; (see at least [0053])
a processor; (see at least [0004])
a memory comprising instructions that, when executed by the processor, cause the processor to perform operations; (see at least [0140])
send a control signal from the mobile device to the vehicle control system in response to receiving an input at the control input; (see at least [0037])
With respect to the remainder of claim 20, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 20 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, claim 20 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 13:
Grodde discloses:
further comprising receiving a selection of a shape of the path; (see at least [0118])
Regarding claim 15:
Grodde discloses:
wherein receiving the selection of the shape of the path includes receiving a selection of a direction of movement via a control input corresponding to the path graphic; (see at least [0118])
Regarding claim 16:
Grodde discloses:
further comprising presenting, via the user interface, at least one control input corresponding to a direction of movement along the path; (see at least [0101] and [0102])
Regarding claim 17:
Grodde discloses:
further comprising aligning the at least one control input along an axis that is generally parallel to a longitudinal axis of the vehicle graphic; (see at least [0118] and Fig. 5c)
Regarding claim 18:
Grodde discloses:
further comprising sending a control signal from the mobile device to a vehicle system controller of the vehicle in response to receiving a selection of a direction of movement along the path via the at least one control input; (see at least [0053] and [0118])
Regarding claim 19:
Grodde discloses:
further comprising controlling movement of the vehicle with the vehicle system controller based on a shape of the path of the path graphic; (see at least [0006] and [0102])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde (US20200247471) in view of Gehin et al. (DE102016118967), hereinafter Gehin, the examiner has provided an English translation upon which he is relying.
Regarding claim 2:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein the orientation direction is determined based on a location of the mobile device around a periphery of the vehicle and the trailer; (see at least [0008])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein the orientation direction is determined from a plurality of different orientation directions corresponding to a plurality of different locations of the mobile device around a periphery of the vehicle and the trailer; (see at least [0043] and Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer.  Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein each of the plurality of different orientation directions is at a different angle with respect to the direction of the vehicle graphic; (see at least [0016] and [0043] and Fig. 5) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer.  Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
further comprising measuring the orientation direction with a directional sensor of the mobile device; (see at least [0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6:
Grodde 
further comprising measuring the direction of the vehicle graphic with a directional sensor of the vehicle; (see at least [0097])
Regarding claim 7:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein determining the orientation direction includes receiving a selection of a vehicle graphic from one of a plurality of vehicle graphics, each of the plurality of vehicle graphics corresponding to a different orientation direction; (see at least [0016], [0020], and Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein determining the orientation direction includes determining a position of the mobile device relative to the vehicle; (see at least [0008])
Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device, however Gehin, teaches:
wherein presenting the vehicle graphic according to the orientation direction includes aligning the orientation direction with an upward direction of the mobile device; (see at least [0041] and Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of 
Regarding claim 11:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state orientation direction via a mobile device accelerometer, however Gehin, teaches:
further comprising measuring the upward direction with an accelerometer of the mobile device; (see at least [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gehin into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include orientation direction via a mobile device and accelerometer as taught by Gehin, with a motivation of creating a more robust remote-control maneuvering system that is more user-friendly and safer. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde (US20200247471) in view of Gehin et al. (DE102016118967), hereinafter Gehin, and in further view of Popken et al. (US20170008563), hereinafter Popken.
Regarding claim 9:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state zones corresponding to orientation, however Popken
further comprising determining a zone from a plurality of zones based on the position of the mobile device, each zone corresponding to a different orientation direction; (see at least [0052], [0054], and [0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Popken into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include zones corresponding to orientation as taught by Popken, with a motivation of creating a more robust system that makes it simpler to move such a vehicle and trailer combination. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde (US20200247471) in view of Cai et al. (US20130099919), hereinafter Cai.
Regarding claim 12:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state displaying of path graphics based on device position, however Cai, teaches:
wherein a shape of the path of the path graphic is displayed based on an amount of rotation of the mobile device; (see at least [0018] and Fig. 3-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cai into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include path graphic displaying based on device position as taught by Cai, with a motivation of creating a .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodde (US20200247471) in view of Asahara et al. (US20070244635), hereinafter Asahara.
Regarding claim 14:
While Grodde discloses control of a vehicle via a mobile device, Grodde does not specifically state displaying of multiple path graphics, however Asahara, teaches:
wherein receiving the selection of the shape of the path includes receiving a selection of one of a plurality of path graphics, each of the plurality of path graphics including a different shape of the path; ([0014]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asahara into the invention of Grodde to not only include control of a vehicle via a mobile device as Grodde discloses but also include displaying of multiple path graphics as taught by Asahara, with a motivation of creating a more robust system that makes it easier to visualize a path for a vehicle. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Mengana et al. (WO2015199600) discloses of a method that comprises a mobile device consisting of a graphic user interface that can communicate with and control a vehicle in multiple different driving modes.
Antony (US20190113351) discloses of a method that determines a velocity, trajectory, and path for an autonomous vehicle using inputs from a user, with a mobile device being one of the possible input methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DIVYA A PATEL/               Examiner, Art Unit 3669  

/RAMI KHATIB/               Primary Examiner, Art Unit 3669